Decree, in so far as appealed from, unanimously affirmed, with costs. Under the proof here adduced, the condition subsequent in the deed by appellants’ ancestors to the city of New York’s predecessor in title has never been breached; therefore there has been no reverter to the grantors or their successors *876under the deed which appellants invoke. As of the date of vesting of title in this proceeding, appellants owned a possibility that the reverter clause might become operative to their advantage in the future as a consequence of a user for some purpose other than a sewer. Under these circumstances this possibility of reverter had no value. (First Reformed Dutch Church v. Croswell, 210 App. Div. 294, 295; appeal dismissed 239 N. Y. 625; cited with approval in City of New York v. Coney Island Fire Dept., 259 App. Div. 286, 289; affd., 285 N. Y. 535.) Even if it had a nominal value, a reversal may not be had for the purpose of making a nominal award or for the awarding of nominal damages. (1 Clark, New York Law of Damages,- § 137 and cases cited.) Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.